Title: From George Washington to the U.S. Senate and House of Representatives, 13 January 1796
From: Washington, George
To: Senate,House of Representatives


          
            United States Jany 13th 1796
          
          Gentlemen of the Senate, and House of Representatives.
          I lay before you an official Statement of the Expenditure to the end of the year 1795, from the sums heretofore granted to defray the Contingent charges of the Government.
          
            Go: Washington
          
        